Exhibit 10.1


AMENDMENT NO. 1


This AMENDMENT NO. 1 (this “Agreement”) dated as of August 3, 2020, is among USA
COMPRESSION PARTNERS, LP, a Delaware limited partnership (the “Borrower”), each
of the Guarantors and Lenders party hereto and JPMORGAN CHASE BANK, N.A., as an
LC Issuer and as the Agent.
Recitals
A. WHEREAS, the Borrower, each of the guarantors from time to time party thereto
(each, a “Guarantor” and, collectively, the “Guarantors”), each of the lenders
from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) and JPMorgan Chase Bank, N.A., as the administrative agent (in such
capacity, the “Agent”) and as an LC Issuer are parties to that certain Sixth
Amended and Restated Credit Agreement dated as of April 2, 2018 (as in effect
immediately prior to the execution hereof, the “Existing Credit Agreement”; and
the Existing Credit Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including, without
limitation, as amended by this Agreement, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.
B. WHEREAS, the Borrower has requested that certain amendments and modifications
be made to the Credit Agreement.
C. WHEREAS, subject to the terms and conditions of this Agreement, the Borrower,
the Guarantors, the Lenders party hereto, which constitute at least the Required
Lenders, and the Agent have agreed to enter into this Agreement in order to
effectuate such amendments and modifications to the Credit Agreement, in each
case as set forth herein.
D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
the Required Lenders, agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed such term in the Credit Agreement.
Section 2.Amendments. On the Amendment No. 1 Effective Date, the following
amendments shall become effective.
2.1 Amendments to Section 1.1.
(a) Section 1.1 of the Existing Credit Agreement is hereby amended by inserting
the following defined terms in appropriate alphabetical order:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Amendment No. 1 Effective Date” means August 3, 2020.
-1-



--------------------------------------------------------------------------------

         


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment or has had any order for relief in such proceeding entered in
respect thereof; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“BHC Act Affiliate” of a party means an ‘affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covenant Relief Period” means the period beginning on the Amendment No. 1
Effective Date and ending on the last day of the Fiscal Quarter ending December
31, 2021.
“Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning given to such term in Section 17.3.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Electronic Signature” has the meaning given to such term in Article XIV.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning given to such term in Section 17.3.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Supported QFC” has the meaning given to such term in Section 17.3.
-2-



--------------------------------------------------------------------------------

         


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Special Resolution Regimes” has the meaning given to such term in Section
17.3.
(b) The following terms defined in Section 1.1 of the Existing Credit Agreement
are hereby amended and restated in their entirety to read as follows:
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Loan Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Loan Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Loan
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations as of the date of certification) to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon
-3-



--------------------------------------------------------------------------------

         


such Loan Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(c) The definition of “Bail-In Action” in Section 1.1 of the Existing Credit
Agreement is hereby amended by removing the first occurrence of “EEA” therein
and replacing the defined term “EEA Financial Institution” therein with
“Affected Financial Institution”.
(d) The definition of “EEA Financial Institution” in Section 1.1 of the Existing
Credit Agreement is hereby amended by replacing “institution” in clause (a)
thereof with “credit institution or investment firm” and by adding “financial”
immediately after “any” in clause (c) thereof.
(e) The definition of “Eligible Accounts” in Section 1.1 of the Existing Credit
Agreement is hereby amended by replacing the defined term “Borrower” in
subsection (e) thereof with “Loan Parties”.
(f) The definition of “Eligible Inventory” in Section 1.1 of the Existing Credit
Agreement is hereby amended by renumbering subsections (w) through (mm) as
subsections (a) through (q).
(g) The definition of “Guarantor” in Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
(i)Clause (vi) is re-lettered to (vii).
(ii)A new clause (vi) is added to read in its entirety as follows:
“(vi) with respect to the Obligations of Loan Parties and their Subsidiaries
(but excluding Obligations of the Borrower) under Banking Services Obligations
and Rate Management Obligations, the Borrower and”
2.2 Amendment to Article I. Article I is hereby amended by adding the following
Section 1.6 at the end of such Article I:
1.6 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event
-4-



--------------------------------------------------------------------------------

         


under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Capital Stock at such
time.
2.3 Amendments to Section 6.13(a). Section 6.13(a) of the Existing Credit
Agreement is hereby amended as follows:
(a) Section 6.13(a)(iii)(C) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:
(C) immediately prior to and after giving effect to such Restricted Payment, the
Borrower shall have excess Availability of at least $100,000,000; provided, that
during the Covenant Relief Period, the Borrower shall have excess Availability
of at least $250,000,000,
(b) Section 6.13(a)(vi)(C) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:
(C) immediately prior to and after giving effect to such Restricted Payment, the
Borrower shall have excess Availability of at least $100,000,000; provided, that
during the Covenant Relief Period, the Borrower shall have excess Availability
of at least $250,000,000;
2.4 Amendment to Section 6.23(a)(iii)(C). Section 6.23(a)(iii)(C) of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:
(C) the Borrower shall have excess Availability of at least $100,000,000;
provided, that during the Covenant Relief Period, the Borrower shall have excess
Availability of at least $250,000,000.
2.5 Amendment to Section 6.25.2. Section 6.25.2 of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:
        6.25.2 Leverage Ratio. The Borrower will not permit the Leverage Ratio
on a consolidated basis, determined as of the last day of each Fiscal Quarter to
be greater than the ratio set forth in the table below for the corresponding
Fiscal Quarter; provided that, beginning with the fiscal quarter ending
September 30, 2021, if a Specified Acquisition occurs during any Fiscal Quarter,
the Borrower may increase its applicable Leverage Ratio threshold set forth
below by 0.50 for the Fiscal Quarter in which such Specified Acquisition occurs
and the two (2) immediately succeeding Fiscal Quarters, but in no event shall
the maximum Leverage Ratio exceed 5.50 to 1.0 for any Fiscal Quarter as a result
of such increase.
-5-



--------------------------------------------------------------------------------

         



Fiscal Quarter EndingLeverage RatioMarch 31, 20205.00 to 1.0June 30, 20205.00 to
1.0September 30, 20205.75 to 1.0December 31, 20205.75 to 1.0March 31, 20215.50
to 1.0June 30, 20215.50 to 1.0September 30, 20215.25 to 1.0December 31, 20215.25
to 1.0March 31, 2022, and each Fiscal Quarter thereafter5.00 to 1.0



2.6 Amendment to Section 6.25.3. Section 6.25.3 of the Existing Credit Agreement
is hereby amended by adding the following after the first instance of “EBITDA”
appearing in such Section 6.25.3:
“, after giving effect to any annualization thereof,”
2.7 Amendment to Section 9.13. Section 9.13 of the Existing Credit Agreement is
hereby amended and restated to read in its entirety as follows:
        9.13 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of a Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
-6-



--------------------------------------------------------------------------------

         


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
2.8 Amendment to Article X. Article X is hereby amended by adding the following
Section 10.19 at the end of such Article X:
10.19 Credit Bidding. The Secured Parties hereby irrevocably authorize the
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the Collateral
in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the Agent
at the direction of the Required Lenders on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the Capital Stock or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Agent with respect to such
acquisition vehicle or vehicles, including adopting documents providing for
governance and any disposition of the assets or Capital Stock thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Sections 8.2 and 8.3 of this
Agreement), (iv) the Agent on behalf of such acquisition vehicle or vehicles
shall issue to each of the Secured Parties, ratably on account of the relevant
Obligations which were credit bid, interests, whether as equity, partnership
interests, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
-7-



--------------------------------------------------------------------------------

         


assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the Capital Stock and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Agent may reasonably
request in connection with the formation of any acquisition vehicle, the
formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
2.9 Amendment to Article XIV. Article XIV is hereby amended by replacing the
first sentence thereof with the following:
This Agreement may be executed by one or more of the parties hereto in any
number of separate counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement that is an electronic
sound, symbol, or process attached to, or associated with, a contract or other
record and adopted by a Person with the intent to sign, authenticate or accept
such contract or record (an “Electronic Signature”) transmitted by telecopy,
emailed pdf or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
any electronic form (including deliveries by telecopy, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that, without
limiting the foregoing, upon the request of the Agent, any electronic signature
shall be promptly followed by such manually executed counterpart (in such number
as may be reasonably requested by the Agent).
2.10 Amendment to Article XVII. Article XVII is hereby amended by adding the
following Section 17.3 at the end of such Article XVII:
17.3 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Rate Management
Transactions or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in
-8-



--------------------------------------------------------------------------------

         


respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
2.11 Additional Amendments to the Existing Credit Agreement. The term “Equity
Interest” (whether or not capitalized) is hereby replaced with the defined term
“Capital Stock” wherever such term is used in (a) the definition of “Compression
Acquisition”, (b) Section 4.1, (c) Section 6.17, (d) Section 6.18, and (e)
Section 6.19, in each case of the Existing Credit Agreement.
2.12 Amendment to Schedule B. Schedule B of the Existing Credit Agreement is
hereby amended and restated in its entirety as set forth in Exhibit A hereto.
Section 3. Conditions Precedent. This Agreement shall become effective on the
date (such date, the “Amendment No. 1 Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Sections 8.2 and
8.3 of the Credit Agreement):
3.1 The Agent shall have received from the Borrower, the Guarantors and Lenders
constituting the Required Lenders counterparts of this Agreement signed on
behalf of such Persons.
3.2 Both before and immediately after giving effect to this Agreement, no
Default or Unmatured Default shall have occurred and be continuing.
3.3 The Agent shall have received (a) a consent fee payable to the Agent for the
account of each Lender that executes and delivers a signed counterpart of this
Agreement on or prior to 12:00 pm Houston time on July 31, 2020 (each such
Lender, a “Consenting Lender”) in an amount equal to 0.20% of each such
Consenting Lender’s pro rata share of the Existing Commitment (it being
understood that such fee shall be funded on the Amendment No. 1 Effective Date
by (i) a Borrowing
-9-



--------------------------------------------------------------------------------

         


deemed made on the Amendment No. 1 Effective Date in the amount of such fee or
(ii) a debit in the amount of such fee from Deposit Accounts of the Borrower
maintained with the Agent) and (b) to the extent invoiced at least three (3)
Business Days prior to August 3, 2020, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement.
Each party hereto hereby authorizes and directs the Agent to declare this
Agreement to be effective (and the Amendment No. 1 Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Agent, compliance with the conditions set forth in this
Section 3. Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.
This Agreement shall terminate and the amendments and other agreements
contemplated hereby shall be null and void if the Amendment No. 1 Effective Date
has not occurred by August 4, 2020 because of the failure to satisfy the
conditions set forth in this Section 3.
Section 4. Miscellaneous.
4.1 Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Amendment No. 1 Effective Date and nothing herein
shall act as a waiver of any of the Agent’s or Lenders’ rights, powers or
remedies under the Credit Agreement, as amended.
4.2 Ratification and Affirmation; Representations and Warranties. Each Loan
Party hereby (i) acknowledges and agrees to the terms of this Agreement,
(ii) represents and warrants to the Lenders that as of the Amendment No. 1
Effective Date, after giving effect to the terms of this Agreement: (a) all of
the representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date and (b) no Default or Unmatured
Default has occurred and is continuing and (iii) ratifies and affirms its
obligations under, and acknowledges its continued liability under, each Loan
Document.
4.3 Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement that
is an electronic sound, symbol, or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record (an “Electronic Signature”)
transmitted by telecopy, emailed pdf or any other electronic means that
reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Agreement shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that, without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart (in such number as may be reasonably
requested by the Agent).
-10-



--------------------------------------------------------------------------------

         


4.4 No Oral Agreement. This Agreement, the Credit Agreement and the other Loan
Documents executed in connection herewith and therewith represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
4.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.6 Jurisdiction; Consent to Service of Process; Waiver of Jury Trial. The
express terms of Sections 16.2, 16.3 and 16.4 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.
4.7 Payment of Expenses. Subject to Section 9.5 of the Credit Agreement, the
Borrower agrees to pay or reimburse the Agent for all of its reasonable and
documented out-of-pocket expenses incurred in connection with this Agreement,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Agent.
4.8 Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
4.9 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Credit Agreement.
4.10 Loan Documents. This Agreement is a Loan Document.
[Signature Pages Follow]


-11-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Amendment Effective Date.
BORROWER:


USA COMPRESSION PARTNERS, LP


By: USA Compression GP, LLC,
its General Partner




By: /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer




GUARANTORS:


USAC OPCO 2, LLC






By: /s/ Eric D. Long 
Name: Eric D. Long
Title:  President and Chief Executive Officer




USAC LEASING 2, LLC




By: /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer




USA COMPRESSION PARTNERS, LLC




By: /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer




         


Amendment No. 1
Signature Page

--------------------------------------------------------------------------------

         


USAC LEASING, LLC




By: /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer




USA COMPRESSION FINANCE CORP.




By:  /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer




CDM RESOURCE MANAGEMENT LLC
        


By:  /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer
        
        
CDM ENVIRONMENTAL & TECHNICAL SERVICES LLC
        


By:  /s/ Eric D. Long 
Name: Eric D. Long
Title: President and Chief Executive Officer










Amendment No. 1
Signature Page

--------------------------------------------------------------------------------

         


LENDERS:


JPMORGAN CHASE BANK, N.A.,
as Agent, Lender, LC Issuer and Swingline Lender




By: /s/ Anca Loghin 
Name: Anca Loghin
Title: Authorized Officer








Amendment No. 1
Signature Page

--------------------------------------------------------------------------------

         


BARCLAYS BANK PLC,
as a Lender


By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director  




Amendment No. 1
Signature Page


--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender


By: /s/ Dennis M. Hansen
Name: Dennis M. Hansen
Title: Managing Director  


         


Amendment No. 1
Signature Page


--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender


By: /s/ Jay T. Sartain
Name: Jay T. Sartain
Title: Authorized Signatory  


Amendment No. 1
Signature Page




--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.
as a Lender




        By: /s/ Michael G. Janak   
        Name: Michael G. Janak
        Title: Director
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
        as a Lender


        By: /s/ Adrian Avalos   
        Name: Adrian Avalos
        Title: Director
        
Amendment No. 1
Signature Page




--------------------------------------------------------------------------------





TRUST BANK, SUCCESSOR BY MERGER  TO SUNTRUST BANK,
         as a Lender


        By: /s/ Brian O’Fallon   
         Name: Brian O’Fallon
         Title: Director
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, HOUSTON  BRANCH,
        as a Lender




        By: /s/ Scott Nickel   
        Name: Scott Nickel
        Title: Director


Amendment No. 1
Signature Page





--------------------------------------------------------------------------------

         





PNC Bank, National Association,
        as a Lender




        By: /s/ Brad Miller   
        Name: Brad Miller
        Title: Vice President


Amendment No. 1
Signature Page


--------------------------------------------------------------------------------





BMO Harris Bank, N.A.
        as a Lender




        By: /s/ Mike Ehlert   
        Name: Mike Ehlert
        Title: Managing Director
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





CATERPILLAR FINANCIAL SERVICES CORPORATION
        as a Lender




        By: /s/ Landon Gracey   
        Name: Landon Gracey
        Title: Global Credit & Operations Manager
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





Fifth Third Bank, National Association
        as a Lender




By: /s/ William Kane   
Name: William Kane
Title: Vice President
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------



NATIXIS, NEW YORK BRANCH,
as a Lender


By: /s/ Ben Halperin    
Name: Ben Halperin
Title: Managing Director


By: /s/ Alejandro Campos   
Name: Alejandro Campos
Title: Director
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of New York
Community Bank, as Lender
        




        By: /s/ William D. Dickerson, Jr.   
        Name: William D. Dickerson, Jr.
        Title: Senior Vice President
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





             Sumitomo Mitsui Banking Corporation,
        as a Lender




        By: /s/ Kenji Irie   
        Name: Kenji Irie
        Title: Managing Director
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





CIT Bank, N.A.,
        as a Lender




        By: /s/ Marc Theisinger   
        Name: Marc Theisinger
        Title: Managing Director
Amendment No. 1
Signature Page








--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
        as a Lender




        By: /s/ Kelly Graham   
        Name: Kelly Graham
        Title: Vice President
        
Amendment No. 1
Signature Page




--------------------------------------------------------------------------------





THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a Lender




        By: /s/ Jennifer L. Riffle   
        Name: Jennifer L. Riffle
        Title: Vice President


PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY, as a Lender


        By;  PGIM, INC.,
         as investment manager


        By: /s/ Jennifer L. Riffle   
        Name: Jennifer L. Riffle
        Title: Vice President
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





Siemens Financial Services, Inc.,
        as a Lender




        By: /s/ Maria Levy   
        Name: Maria Levy
        Title: Vice President


        By: /s/ WD Jentsch  
        Name: WD Jentsch
        Title: Vice President
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





Raymond James Bank, NA,
        as a Lender




        By: /s/ John Harris   
        Name: John Harris
        Title: Managing Director
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------





Webster Business Credit Corp.,
        as a Lender




        By: /s/ Julian Vigder   
        Name: Julian Vigder
        Title: Vice President
Amendment No. 1
Signature Page






--------------------------------------------------------------------------------



Sterling National Bank, as successor in interest to Woodforest National Bank,
        as a Lender




        By: /s/ Greg Gentry   
        Name: Greg Gentry
        Title: Senior Managing Director














Amendment No. 1
Signature Page






--------------------------------------------------------------------------------

EXHIBIT A
SCHEDULE B
PRICING SCHEDULE
Leverage Ratio
(annualized trailing three months)
Applicable Margin
Revolver
Eurodollar
Margin
Revolver
ABR
Margin
> 5.00 to 1.002.75%1.75%≤ 5.00 to 1.00 but > 4.00 to 1.002.50%1.50%≤ 4.00 to
1.00 but > 3.00 to 1.002.25%1.25%≤ 3.00 to 1.002.00%1.00%

Notwithstanding the foregoing, during the Covenant Relief Period the following
table shall apply:
Leverage Ratio
(annualized trailing three months)
Applicable Margin
Revolver
Eurodollar
Margin
Revolver
ABR
Margin
> 5.00 to 1.003.00%2.00%≤ 5.00 to 1.00 but > 4.00 to 1.002.75%1.75%≤ 4.00 to
1.00 but > 3.00 to 1.002.50%1.50%≤ 3.00 to 1.002.25%1.25%

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1 of this Agreement.
The applicable margins shall be determined in accordance with the foregoing
table based on the Borrower’s most recent Financials commencing with the
Financials for the period ending December 31, 2017. Adjustments, if any, to the
applicable margins shall be effective five (5) Business Days after the Agent has
received the applicable Financials. If the Borrower fails to deliver the
Financials to the Agent at the time required pursuant to this Credit Agreement,
then the applicable margins shall be the highest applicable margins set forth in
the foregoing table until five (5) days after such Financials are so delivered.
Without limitation of any other provision of this Agreement or any other remedy
available to Agent or Lenders hereunder, to the extent that any financial
statements or any information contained in any Compliance Certificate delivered
hereunder shall be incorrect in any manner and the Borrower shall deliver to the
Agent or the Lenders corrected financial statements or other corrected
information in a Compliance Certificate (or otherwise), the Agent may
recalculate the Applicable Margin based upon such corrected financial statements
or such other corrected information and, upon written notice thereof to the
Borrower, the Loans shall bear interest based upon such recalculated Applicable
Margin retroactively from the date of delivery of the erroneous financial
statements or other erroneous information in question; it being understood that
the Borrower shall promptly pay any additional interest that would have been due
but for such incorrect information, and such payment shall result in any Default
or Unmatured Default that would have occurred as a result of a failure to pay
such interest to be automatically waived without any further action by the Agent
or any Lender.




         